Mr. Justice Harker delivered the opinion of the court. This is an appeal from a judgment of $88.30 rendered for appellee against appellants in a suit brought by him to recover for carpenter work and certain material furnished in the construction of a farm dwelling house. The house was built upon land belonging to Nancy Weese, and appellee agreed to do the carpenter work according to certain specified plans, for $150. During the construction of the building appellee furnished a quantity of lime and some lumber and did some work which he claims was not covered by the specified plans. It was over the claim for extras that the contention arose. Over it there was a conflict in the testimony. Without discussing it in detail we are content to say that the record satisfies us that extras, in both work and material, were furnished, and that the judgment is not for a greater amount than appellee is entitled to. It is contended that the judgment is erroneous in being against George Weese and Lucilla Weese, the house having been built upon the land of Nancy Weese and for her. While Nancy Weese did hold the title to the land the evidence shows that her husband and Lucilla Weese had as much to do with the settling of the plans and the making of the contract as she had. The contract was oral and its concluding terms were fixed by George with the knowledge and sanction of the other two. Lucilla paid out from time to time what was paid and was fully advised of all changes and extras as they were made and furnished. Whatever may be the equities between the three because of the fact that the house was erected upon the land of Haney Weese, so far as appellee is concerned, it was a joint contract and all three are liable to him under it. In our view of the case it is unnecessary to discuss the alleged errors of the court in passing on instructions. Ho error was committed in giving instructions for appellee and appellants were not prejudiced by the refusal of the court to give certain instructions asked by them. The judgment is right and should be affirmed.